Department of Health and Human Services

DEPARTMENTAL

APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,

Comp!

lainant

Vv.

Raed Iwais / Rafat Iwies
d/b/a Sunoco,

Respondent.

Docket No.

. C-14-1217

FDA Docket No. FDA-2014-H-0719

Decision No. CR3318

Date: August 6, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP)

filed an Administrative Complaint

(Complaint) against Respondent, Raed Iwais / Rafat Iwies d/b/a Sunoco, alleging

facts and legal authority sufficient to just
$500. Respondent did not timely answer
request an extension of time within whic
default judgment against Respondent an
penalty in the amount of $500.

ify imposing a civil money penalty of
the Complaint, nor did Respondent

to file an answer. Therefore, I enter a
order that Respondent pay a civil money

CTP began this case by serving a Complaint on Respondent and filing a copy of

the Complaint with the Food and Drug A

dministration’s (FDA) Division of

Dockets Management. The Complaint al

leges that Respondent’s staff unlawfully

sold cigarettes to minors and failed to verify that cigarette purchasers were of
sufficient age, thereby violating the Federal Food, Drug, and Cosmetic Act (Act)
and its implementing regulations, found at 21 C.F.R. pt. 1140. CTP seeks a civil

money penalty of $500.
On June 11, 2014, CTP served the Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and
accompanying cover letter, CTP explained that within 30 days Respondent should
pay the penalty, file an answer, or request an extension of time within which to file
an answer. CTP warned Respondent that if it failed to take one of these actions
within 30 days an Administrative Law Judge could, pursuant to 21 C.F.R.

§ 17.11, issue an initial decision by default ordering Respondent to pay the full
amount of the proposed penalty.

Respondent has not filed an answer within the time provided by regulation, nor
has it requested an extension. Therefore, pursuant to 21 C.F.R. § 17.11(a), lam
required to issue an initial decision by default if the Complaint is sufficient to
justify a penalty. Accordingly, I must determine whether the allegations in the
Complaint establish violations of the Act.

For purposes of this decision, I assume the facts alleged in the Complaint are true.
21 C.F.R. § 17.11(a). Specifically, CTP alleges the following facts in its
Complaint:

e Respondent owns Sunoco, an establishment that sells tobacco products and
is located at 21435 West 8 Mile Road, Detroit, Michigan 48219.
Complaint 3.

e During an inspection of the establishment conducted on March 9, 2013, an
FDA-commissioned inspector observed that “a person younger than 18
years of age was able to purchase a package of Newport Box cigarettes...
at approximately 12:04 PM [.]” The inspector also observed that “the
minor’s identification was not verified before the sale. ...” Complaint
q 10.

e¢ On June 27, 2013, CTP issued a Warning Letter to Sunoco explaining that
the inspector’s March 9, 2013 observations constituted violations of
regulations found at 21 C.F.R. § 1140.14(a) and (b)(1). In addition to
describing the violations, the letter advised Respondent that the FDA may
initiate a civil money penalty action or take other regulatory action against
Respondent if it failed to correct the violations. The letter also stated that it
was Respondent’s responsibility to comply with the law. Complaint § 10.

¢ On August 27, 2013, Raed Iwais, Respondent’s co-owner and manager,
responded by telephone to the Warning Letter. “Mr. Iwais indicated that he
would amend the establishment’s policy to require employees to verify the
identification of all tobacco purchasers under the age of 27, and that he
would train employees on this policy.” Complaint § 11.

e On November 2, 2013, during a subsequent inspection of Respondent’s
establishment, FDA-commissioned inspectors documented that “a person
younger than 18 years of age was able to purchase a package of Newport
Box 100s cigarettes . . . at approximately 2:30 PM[.]” The inspectors also
noted that “the minor’s identification was not verified before the sale... .”
Complaint § 1.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under section
906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R § 1140.1(b). Under

21 C.F.R. § 1140.14(a), no retailer may sell cigarettes to a person younger than 18
years of age. Under 21 C.F.R. § 1140.14(b)(1), a retailer must verify, by means of
photo identification containing the bearer’s date of birth, that no cigarette
purchasers are younger than 18 years of age.

Here, Respondent violated 21 C.F.R. § 1140.14(a) on March 9, 2013, and
November 2, 2013, when its staff sold cigarettes to minors. Respondent also
violated 21 C.F.R. § 1140.14(b)(1) on those dates, when its staff did not verify, by
checking the minors’ photographic identification, that these tobacco purchasers
were 18 years of age or older. Therefore, Respondent’s actions and omissions on
two separate occasions at the same retail outlet constitute violations of law that
warrant a civil money penalty. Accordingly, I find that a civil money penalty of
$500 is permissible under 21 C.F.R. § 17.2.

/s/
Steven T. Kessel
Administrative Law Judge

